Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1-3, 9-10, 16-17, are rejected under 35 USC 102(a)(1) as being anticipated by Culum et al. US 2005/0105600.

     As to claim 1, Culum teaches a device, comprising: a processor (0009-0010, 0047, 0059 fig.4c); and a memory (0040, fig.3b) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: as a function of sensing data representative of a location of a target device at a first defined time point and model data representative of a motion model of a probability density function (0087, 0096-0097, 0105, 0107, 0109, 0122 teach function of data corresponding to position at preset times of a probability density function model), determining a group of locations for the target device at a second defined time period (see claims 13-16 of Culum), wherein the probability density function facilitates a determination based on the location of the target device at the first defined time point (see fig.15, 0064, 0087-0088, 0097, 0099 teach probability density function to determine based on device location), a current location of the target device at a third defined time point (see 0097, 0099, 0103, 0108,  0113 teach location of device at another time); generating, based on the group of locations, a data structure representing a matrix of received signal strength values (0048 teaches signal strength mechanics); and identifying, based on the data structure, a location of the 
     As to claim 9, Culum teaches a method, comprising: as a function of sensing data representative of a location of a target device at a first defined time point and model data representative of a motion model of a probability density function (0087, 0096-0097, 0105, 0107, 0109, 0122 teach function of data corresponding to position at preset times of a probability density function model), determining by a system comprising a processor (0009-0010, 0047, 0059 fig.4c) a group of locations for the target device at a second defined time period (see claims 13-16 of Culum), wherein the probability density function facilitates a determination based on the location of the target device at the first defined time point (see fig.15, 0064, 0087-0088, 0097, 0099 teach probability density function to determine based on device location), a current location of the target device at a third defined time point (see 0097, 0099, 0103, 0108,  0113 teach location of device at another time); as a function of the group of locations, by the system, generating, a data structure representing a matrix of received signal strength values (0048 teaches 

     As to claim 16, Culum teaches a machine-readable storage medium, comprising: a processor (0009-0010, 0047, 0059 fig.4c); and a memory (0040, fig.3b) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: based on a model data representative of a motion model defining probability density function (0087, 0096-0097, 0105, 0107, 0109, 0122 teach function of data corresponding to position at preset times of a probability density function model), determining a group of locations for the target device at a third defined time period (see claims 13-16 of Culum), wherein the facilities determining as a function of al ocation of a target device at a first defined time point from sensing data (see fig.15, 0064, 0087-0088, 0097, 0099 teach probability density function to determine based on device location) a current location of the target device at a second defined time point (see 0097, 0099, 0103, 0108,  0113 teach location of device at another time); based on the group of locations, generating a data structure representing a matrix of received signal strength values (0048 teaches signal strength mechanics); and determining, based on the data structure, a location of the group of locations for the target device at the third defined time point (0052-0053, fig.9, 0057-0058, .

Claim Rejections - 35 USC § 103

Claims 4-8, 11-15, and 18-20 are rejected under 35 USC 103(a) as being unpatentable over Culum, of record. 
     As to claim 4, Culum teaches the device of claim 2. Culum doesn’t expressly teach wherein the area is partitioned into a group of cells based on a generated Voronoi diagram. However, please N.B., Voronoi diagram is common in polygonal partition. It would be obvious to modify Culum by incorporating Voronoi dynamics in order to partition area of sensor device into group of cells.      As to claim 5, Culum teaches the device of claim 4. Culum doesn’t expressly teach wherein a value associated with a count of the group of cells is used to generate the data structure. However, please N.B., group count to generate structure is routine in Voronoi dynamics. It would be obvious to modify Culum to generate data structure as recited because it is routine in 
     As to claim 11, Culum teaches the claim 10. Culum doesn’t expressly teach wherein the area is partitioned into a group of cells based on a generated Voronoi diagram. However, please N.B., Voronoi diagram is common in polygonal partition. It would be obvious to modify Culum by incorporating Voronoi dynamics in order to partition area of sensor device into group of cells.      As to claim 12, Culum teaches claim 11. Culum doesn’t expressly teach wherein a count value for grouping of cells and generating by the system a dimension of the data structure based on count value. However, please N.B., group count to generate structure is routine in Voronoi dynamics. It would be obvious to modify Culum to generate data structure as recited because it is 

     As to claim 18, Culum teaches claim 17. Culum doesn’t expressly teach wherein the area is partitioned into a group of cells based on a generated Voronoi diagram. However, please N.B., Voronoi diagram is common in polygonal partition. It would be obvious to modify Culum by incorporating Voronoi dynamics in order to partition area of sensor device into group of cells. 
     As to claim 19, Culum teaches claim 18. Culum doesn’t expressly teach wherein a clunt value associated with a count of the group of cells is used to generate a dimension of the data structure based on count value. However, please N.B., group count to generate structure is routine in Voronoi dynamics. It would be obvious to modify Culum to generate data structure as recited 
     As to claim 20, Culum teaches claim 18, wherein an entry of entries of the data structure represents an received signal strength distribution comprising a mean of a signal strength emitted from a first cell of the group of cells and received by a second cell of the group of cells and a standard deviation of the signal strength emitted from the first cell and received by the second cell (see 0048 teaches signal strength mechanics, 0119 and figs.13/17 teaches SD).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646